Citation Nr: 1332257	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-00 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, diagnosed as major depressive disorder.

2.  Entitlement to a compensable rating for bilateral hearing loss prior to April 13, 2012.

3.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss since April 13, 2012.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to November 1971, including service in the Republic of Vietnam from July 1969 to July 1970 and February 1971 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2007 and November 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The May 2007 rating decision denied service connection for a mental condition.  The November 2007 rating decision confirmed and continued a noncompensable rating for bilateral hearing loss.  In a June 2012 rating decision, the RO increased the evaluation of the Veteran's bilateral hearing loss to 10 percent, effective April 13, 2012.

While Veteran originally filed a claim for "mental condition," claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Veteran's claim encompasses his diagnosis of major depressive disorder during the appeal period.

In August 2012, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this case should take into account the existence of this electronic record.

The issue of whether to reopen a service connection claim for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, at his August 2013 hearing, the Veteran offered his testimony as an informal application to reopen a claim for service connection for tinnitus.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).

The issue of entitlement to service connection for major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  On August 19, 2013, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal of the issue of entitlement to a compensable rating for bilateral hearing loss prior to April 13, 2012.

2.  On August 19, 2013, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal of the issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss since April 13, 2012.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to a compensable rating for bilateral hearing loss prior to April 13, 2012 have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss since April 13, 2012 have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In the present case, the Veteran, through testimony at his August 2013 hearing, has withdrawn the appeals of the issues of entitlement to 1) a compensable rating for bilateral hearing loss prior to April 13, 2012, and 2) a rating in excess of 10 percent for bilateral hearing loss since April 13, 2012.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal of the issue of entitlement to a compensable rating for bilateral hearing loss prior to April 13, 2012 is dismissed.

The appeal of the issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss since April 13, 2012 is dismissed.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability, diagnosed as major depressive disorder.  For the reasons, that follow, his claim must be remanded.

Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, that included service in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  The Veteran's service in the Republic of Vietnam from July 1969 to July 1970 and February 1971 to November 1971 has been confirmed.  Thus, he is presumed to have been exposed to Agent Orange.

The Veteran contends that his exposure to Agent Orange caused his son to be born with spina bifida in 1979, and that his son died from spina bifida in 1998.  He reports that his guilt regarding his son's death resulted in his currently diagnosed major depressive disorder.

The claims file contains an application for spina bifida benefits for the Veteran's son dated in July 1997.  There is no documentation in the claims file indicating the result of that claim.  However, the lay evidence consistently and repeatedly states that the Veteran's son received benefits from VA for his spina bifida because it was due to Agent Orange.  (VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).)  An April 2003 letter from the Veteran's brother states that benefits were awarded from November 1997 until the son's death in August 1998.  There is also a "FLASH" page in the Veteran's claims file that states, "Spina Bifida/Other Birth Defects file exists at Denver RO (339)."  The Board finds a remand is necessary in order to attempt to obtain any documentation relevant to the award of benefits to the Veteran's son.  On remand, the Veteran should also be asked to provide a death certificate or other treatment records for his son showing that spina bifida was the cause of death.

In addition, a VA treatment record dated in December 2002 notes that the Veteran was "currently undergoing treatment for depression."  However, the claims file contains no private or VA treatment records reflecting treatment for depression prior to December 2002.  On remand, the Veteran should be asked to identify any mental health providers who treated him prior to December 2002.  Any outstanding identified records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the Veteran to

a)  provide a copy of his son's death certificate, or relevant treatment records for spina bifida;

b)  provide any records reflecting the award of VA benefits to his son for spina bifida and/or Agent Orange;

c)  identify any VA or private mental health providers who treated him prior to December 2002.

2.  Obtain any identified outstanding treatment records.  If the records are not available, physically or electronically, the claims file should be annotated to reflect such and the Veteran should be notified.

3.  Contact the Denver RO, and any other appropriate resources, and request that they provide all documents related to claims for spina bifida (or other birth defect) benefits for the Veteran's son, including the one filed in July 1997.  All attempts to secure these records and any response received must be documented.

4.  Notify the Veteran that he may submit additional lay statements from himself, as well as from individuals such as friends and/or family members, who have first-hand knowledge of the onset and/or recurrence of his psychiatric symptoms during and/or since service.  He should be provided an appropriate amount of time to submit this lay evidence.

5.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


